Citation Nr: 1220481	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  10-32 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel





INTRODUCTION

The Veteran had verified active service in the United States Army from January 1953 to December 1954.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claims for service connection for bilateral hearing loss and tinnitus.

The Veteran initially requested to be scheduled for a hearing before the Board in his VA Form 9 substantive appeal, which was filed in August 2010.  In correspondence dated in September 2010, he subsequently withdrew his hearing request.

Please note in a May 2012 ruling by the Board, this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011), based on a motion received by the appellant in April 2012.

For the reasons that will be further discussed below, this appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant and his representative if further action is required on their part.


REMAND

The Veteran contends that he has a current bilateral hearing loss disability and tinnitus that was the direct result of his exposure to acoustic trauma from the noise of artillery (claimed as 105-millimeter howitzers and 60-millimeter mortars) and small arms fire (i.e., rifles, machine guns, and grenades) during training in the United States Army.  He also alleges further similar exposure thereafter in his post-service assignment to an artillery unit in the Army Reserve.  His service personnel and medical records pertaining to his period of active duty from January 1953 to December 1954 are unavailable and deemed to have been irrecoverably lost in the 1973 fire at the military records storage facility at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  (In this regard, the Veteran's claims file includes VA evidentiary development correspondence that document VA's attempts to obtain these records, including a May 2010 VA memorandum that formally determined that the Veteran's service personnel and medical records for the aforementioned period were unobtainable.)

The few official military personnel documents and records that are available for inclusion in the evidence consist of the Veteran's DD-214, which indicates that he served as a personnel administrative specialist during active duty from January 1953 to December 1954.  An official document relating to his post-service Army Reserve assignment shows that he was attached to an Army Reserve forward artillery battalion.  From the available evidence, the Board finds that the Veteran's account of exposure to acoustic trauma from artillery and while undergoing small arms training is not inherently implausible on its face, although at this juncture the Board declines to make any factual determinations regarding the credibility of the Veteran's statements regarding such exposure pending further development of the evidence.

The Board notes at this point that there are no objective medical records presently associated with the file addressing whether or not the Veteran has, in fact, a clinical diagnosis of hearing loss and/or tinnitus, much less a hearing loss diagnosis that meets the criteria under 38 C.F.R. § 3.385 (2011) for a hearing loss disability for purposes of VA compensation, and further that no nexus opinion with regard to either disability as issue has been obtained.  [For purposes of applying the laws administered by VA, 38 C.F.R. § 3.385 provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000 or  4,000 Hertz are 26 decibels or greater; and the speech recognition scores using the Maryland CNC Test are less than 94 percent.]  The Veteran's representative has called attention to this evidentiary deficit in an April 2012 informal hearing presentation and requested that the case be remanded for a medical examination and nexus opinion.

The United States Court of Appeals for Veterans Claims (Court) in McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), established a four-element test to determine whether or not a VA examination for a nexus opinion must be provided under VA's duty to assist in the evidentiary development of a claim.  Such an examination must be provided when there is: (1) competent evidence of current disability or recurrent symptoms; (2) establishment of an in-service event, injury, or disease; (3) an indication that the current disability may be associated with the in-service event; and (4) insufficient competent medical evidence to decide the claim.  

The Veteran's statements regarding his current perceived diminished hearing acuity and tinnitus symptoms are deemed to be within his competence to relate and are credible only for purposes of establishing evidence of a current disability.  His allegation of exposure to artillery and small arms noise during training while on active duty is not inherently implausible.  His assertion that onset of his hearing loss and tinnitus symptoms is related to such exposure indicates chronicity with active service.  However, due to the paucity of clinical evidence and the absence of any nexus opinion addressing the likelihood of an association between the Veteran's current hearing loss and tinnitus with his alleged history of acoustic trauma exposure (which, for purposes of such an opinion, will be assumed to be true), there is insufficient competent medical evidence at the present time to decide the claim.  Therefore, the Board finds that the elements of the test prescribed by the Court in McLendon have been met, and the appeal should be remanded to the AMC so that the Veteran can be scheduled for the appropriate VA medical examination to obtain a nexus opinion addressing his present claims. 

Accordingly, in view of the foregoing discussion, the case is REMANDED to the RO via the AMC for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The Veteran should be scheduled for a new medical examination or examinations by the appropriate specialist(s) to determine if he has hearing loss in either ear that meets the criteria for a disability for VA compensation purposes under 38 C.F.R. § 3.385 and, if so, the etiology of his qualifying hearing loss.  The examination(s) should also determine whether or not he has a current diagnosis of tinnitus and, if so, the etiology of this diagnosis.  His claims file should be provided to the VA clinician(s) for his/her review.  The specialist(s) must state in his/her report that the Veteran's claims file was reviewed.  

Thereafter, the reviewing specialist(s) should examine the Veteran, conducting all tests deemed appropriate, and provide opinions, with complete rationales, addressing the following:

(a.)  If hearing loss in either or both ears meets the criteria for a disability for VA compensation purposes under 38 C.F.R. § 3.385, is it at least as likely as not that the Veteran's hearing loss is the result of his exposure to acoustic trauma from serving proximate to noise from artillery and small arms fire while training in active service over 55 years earlier, from January 1953 to December 1954?  (For purposes of presenting the opinion, the examiner should assume as true that the Veteran served in close proximity and was regularly exposed to the noise of artillery and small arms fire during the time period in question.)

(b.)  If tinnitus is clinically diagnosed, is it at least as likely as not that the Veteran's tinnitus is the result of his exposure to acoustic trauma from serving proximate to noise from artillery and small arms fire while training in active service over 55 years earlier, from January 1953 to December 1954?  (For purposes of presenting the opinion, the examiner should assume as true that the Veteran served in close proximity and was regularly exposed to the noise of artillery and small arms fire during the time period in question.)  

The VA examiner(s) should include detailed supportive rationales for the requested opinions in the discussion.

If the opining examiner(s) is/are unable to provide the requested opinions without resorting to speculation, it should be so stated with a complete rationale as to why the examiner(s) arrived at this conclusion.  

The examiner(s) should use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

2.  After ensuring that the above development is fully undertaken, the RO should readjudicate the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  If the full benefit with respect to either claim sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review, if appropriate.  The Board intimates no opinion as to the outcome in this case by the action taken herein.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



